DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the AIA  first to invent provisions.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 10-14 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Filippo et al. (DE 102010044302 A1; “Filippo”).
Filippo discloses:
Regarding claim 10:
An adjustable control handle for a lawn mower (3, 4 in FIG. 1; ¶ [0003] describe “control levers” for a “mower”) comprising: 
a cover (C in FIG. A below), 
a first lever (4.1; FIG. 8) disposed within the cover (FIG. C below depicts the lever 4.1 extending into the cover C such that it is pivotally mounted therein; ¶ [0037], “The operating levers 4.1 and 4.2 are connected to the pivot axis via an injection- molded part 5 about which they can be pivoted parallel to the transverse beam 3”; see pivoting action displayed between FIG. 4-5) and pivotally fixed to the cover  (¶ [0037], “The operating levers 4.1 and 4.2 are connected to the pivot axis via an injection- molded part 5 about which they can be pivoted parallel to the transverse beam 3”; see pivoting action displayed between FIG. 4-5), and 
a second lever (4.2) disposed within the cover (FIG. C below depicts the lever 4.1 extending into the cover C such that it is pivotally mounted therein), the second lever being pivotally fixed to the first lever and the cover such that the first lever and second lever share a common axis of rotation (about axis at 8 in FIG. 8) with respect to the cover (¶ [0047], “According to the invention, both operating levers 4.1 and 4.2 can also be equipped with such torsion axes, whereby in the case of a coaxial arrangement of the pivot axes, these can also be designed to be plugged into one another coaxially, for example”), 
wherein the first lever and the second lever face each other within the cover such that a middle section of the first lever (portion at reference number 4.1 in FIG. 8) is closer to the second lever when the first lever is in a depressed position (position in FIG. 5) relative to an extended position of the first lever (FIG. 4 depicts an extended position where the levers 4.1, 4.2 are relatively farther compared to the depressed position of FIG. 5), and a middle section of the second lever (portion at reference number 4.2 in FIG. 8) is closer to the first lever when the second lever is in a depressed position (position in FIG. 5) relative to an extended position of the second lever (FIG. 4 depicts an extended position where the levers 4.1, 4.2 are relatively farther compared to the depressed position of FIG. 5).


    PNG
    media_image1.png
    726
    1003
    media_image1.png
    Greyscale

FIGURE A
Filippo does not expressly disclose that the control handle is electric.
Quigley teaches a control handle (66b, 70b, 112b; FIG. 5) being electric (¶ [0002], “The invention is based on an operating device for a gardening machine, in particular an electrically operable gardening machine, with at least one switching unit, which includes at least one electrical switch, and with at least one actuating unit, which has at least one movably mounted actuating element for generating an actuating force for actuating the switch includes”; note that Quigley uses a sensor unit 14a, described in at least ¶ [0029], to electronically control/regulate the mower) to actuate drive power of an electric mower (¶ [0028] describes an electric mower; ¶ [0043], “The operating unit 64b comprises at least two operating elements 66b, 112b that can be grasped and actuated by an operator and that are provided for actuating a chassis unit of a garden processing machine (not shown in detail here), in particular for switching on and/or off a drive power of the chassis unit” [emphasis]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Filippo such that the control handle is electric, as taught by Quigley, to control the drive power of an electric mower.
Filippo as modified above further teaches the following:
Regarding claim 11:
The adjustable electric control handle of claim 10, further comprising a pin (8 in FIG. 8; ¶ [0035], “Fig. 8: three-dimensional oblique view of a handle with two control levers on the crossbar of the handle and a torsion axis [i.e. pin 8]”) extending from the second lever and into a hinge of the first lever so as to pivotally fix the first lever with the second lever (¶ [0047], “both operating levers 4.1 and 4.2 can also be equipped with such torsion axes [i.e. pin 8], whereby in the case of a coaxial arrangement of the pivot axes, these can also be designed to be plugged into one another coaxially, for example” [emphasis] thereby indicating that both levers have a hinge into which the pin 8 is “plugged into” coaxially; see also reference list in ¶ [0048] denoting reference number 8 as a “torsion axis”), 
wherein the pin extends through the hinge and into the cover to pivotally fix both the first lever and second lever to the cover (FIG. A above depicts the pin 8 extending into the cover C), and wherein the pin and hinge define a common axis of rotation between the first lever, the second lever, and the cover (¶ [0047], “coaxial arrangement of the pivot axes”).
Regarding claim 12:
The adjustable electric control handle of claim 10, further comprising: 
a first sensor target (98a in FIG. 3 in Quigley) fixed to the first lever (¶ [0037] in Quigley, “the cam gear unit 22a comprises at least one additional cam gear element 98a, which is arranged on the further actuating element 82a [of lever 70a]”), 
a second sensor target (24a in FIG. 3 in Quigley) fixed to the second lever (¶ [0033] in Quigley, “the cam gear unit 22a comprises at least one cam gear element 24a, which is arranged on the actuating element 20a [of lever 66a]”), 
a first sensor (¶ [0037] in Quigley, “additional switch 16a”) configured for detecting the position of the first sensor target (¶ [0038] in Quigley, “The cam gear unit 22a comprises at least one further additional cam gear element 100a, which can be moved in a translatory manner to actuate the further switch 102a [or additional switch 16a] by means of the additional cam gear element 98a”), a detected position of the first sensor target is dispositive of a position of the first lever with respect to the extended position or the depressed position of the first lever (¶ [0037] in Quigley, “a movement of the further actuating element 82a can be used to actuate a further switch 102a of the switching unit 14a. The additional switch 16a is provided here for opening and/or closing a circuit for switching the mower unit 42a on and/or off” thereby indicating that the depressed position is detected and determined by the first lever having been disposed such that the switch 16a is closed i.e. in an ON position), and
a second sensor (16a in FIG. 4 of Quigley) configured for detecting the position of the second sensor target (¶ [0034] in Quigley, “The cam gear unit 22a comprises at least one further cam gear element 26a, which can be moved in a translatory manner to actuate the switch 16a by means of the cam gear element 24a”), a detected position of the second sensor target is dispositive of a position of the second lever with respect to the extended position or the depressed position of the second lever (¶ [0034] in Quigley, “The other cam gear element 26a is thus movable as a result of a rotary movement of the actuating element 20a [i.e. the second lever] in the direction of the switch 16a”; ¶ [0033] in Quigley, “The switch 16a is provided here for opening and/or closing a circuit for switching the drive power of the drive wheels 56a on and/or off” thereby indicating that the depressed position is detected and determined by the second lever having been disposed such that the switch 16a is closed i.e. in an ON position).
Regarding claim 13:
 The adjustable electric control handle of claim 10, further comprising a biasing member disposed between at least one of the first lever and the second lever and the cover (¶ [0004], “operating levers are also used in part as safety mechanisms in which as soon as the user of the gardening tool takes his hands off the cross bar, these operating levers automatically return to a safe position and thus prevent possible injuries from the mower” thereby indicating some biasing member that returns the levers to their safe i.e. extended position; such a biasing member must inherently be disposed between the levers and the cover because they are independently pivotable toward their depressed positions and independently returned to the extended positions as illustrated in FIG. 4-5), the biasing member being configured for biasing at least one of the first lever and second lever away from the other of the first lever and the second lever and toward the respective extended position (FIG. 4 depicts the levers’ safe i.e. extended positions as being directed away from each other).
Regarding claim 14:
The adjustable electric control handle of claim 10, wherein the depressed position of the first lever defines an end of a range of motion of the first lever that is unobstructed by the second lever (FIG. 4-5 depict the range of motion of first lever 4.1 which ends i.e. is obstructed by the handle 3, and therefore there is no portion of the range wherein the second lever 4.2 obstructs the first lever; see ¶ [0038]),
the depressed position of the second lever defines an end of a range of motion of the second lever that is unobstructed by the first lever (FIG. 4-5 depict the range of motion of second lever 4.2 which ends i.e. is obstructed by the handle 3, and therefore there is no portion of the range wherein the first lever 4.1 obstructs the second lever; see ¶ [0038]), and the first lever and the second lever are configured for being simultaneously actuated into the respective depressed positions (FIG. 4-5 depict the levers being operated i.e. brought to their depressed positions simultaneously; see ¶ [0038]).
Regarding claim 17:
The adjustable electric control handle of claim 10, wherein: the first lever includes at least one end connected to the middle section of the first lever (FIG. 8 depicts ends at 5 that connect to the middle section of the lever at reference number 4.1), the first lever being pivotally fixed to the cover at the at least one end of the first lever (¶ [0037], “The operating levers 4.1 and 4.2 are connected to the pivot axis via an injection-molded part 5, about which they can be pivoted parallel to the transverse beam 3”), and 
the second lever includes at least one end connected to the middle section of the second lever (FIG. 8 depicts ends at 5 that connect to the middle section of the lever at reference number 4.2), the second lever being pivotally fixed to each of the first lever and the cover at the at least one end of the second lever (¶ [0037], “The operating levers 4.1 and 4.2 are connected to the pivot axis via an injection-molded part 5, about which they can be pivoted parallel to the transverse beam 3”).
Allowable Subject Matter
Claims 1-9 and 18-20 are allowed. Claims 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL D YABUT whose telephone number is (571)270-5526.  The examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571) 272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL D YABUT/Primary Examiner, Art Unit 3656